UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6537



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYREES COLOZA WHITEHEAD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-90-112)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrees Coloza Whitehead, Appellant Pro Se. Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Tyrees     Whitehead    appeals    the    denial   of    his   motion    for

reduction of sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West

2000). The district court’s order was entered on January 22, 2002,

and Whitehead’s notice of appeal was filed on March 16, 2002.1                    We

dismiss this appeal for lack of jurisdiction because we find his

notice of appeal untimely.

     The timely filing of a notice of appeal is mandatory and

jurisdictional. See Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978).          Whitehead failed to file a notice of appeal

within ten days of the entry of the order denying his motion under

§ 3582(c)(2), to obtain an extension of time, or to obtain a

reopening of the appeal period, we dismiss Whitehead’s appeal for

lack of jurisdiction.2         We dispense with oral argument because the

facts       and   legal   contentions     are    adequately     presented   in   the




        1
       In criminal cases, the defendant must file his notice of
appeal within ten days of the entry of judgment. Fed. R. App. P.
4(b)(1)(A).   With or without a motion, the court may grant an
extension of time to file of up to thirty days upon a showing of
excusable neglect.   Fed. R. App. P. 4(b)(4); United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding § 3582
proceeding is criminal in nature and ten-day appeal period
applies).
        2
       For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. Appl.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3